DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/21 has been considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-6 of the instant application 17/205,921 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of US Patent 10,986,554 (i.e. corresponding to application 17/029,485).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation indicated below:



Regarding claim 1 and claim 4, The instant application claims: 
A radio communication system comprising: a target base station; a source base station; and a radio communication apparatus comprising; and A method performed by a radio communication system including a radio communication apparatus, a target base station and a source base station, the method comprising: (US Patent 10,986,554 claim 1 recites “and repeatedly receiving system information from a target base station, which is the second type cell, within a gap period used by the radio communication apparatus to suspend reception and transmission of signals with a source base station”.  One of ordinary skill in the art would recognize and find obvious that the target base station, radio communication apparatus and source base station and corresponding functionalities disclosed in the claims are part of a radio communication system and the method for said system).
circuitry, which, in operation, performs communication in at least one of a macrocell, which is a first type cell, and a Closed Subscribers Group (CSG) cell, which is a second type cell, wherein both cells are included in a radio communication network, and wherein the radio communication apparatus has an inbound mobility control function to move from the first type cell to the second type cell, (US Patent 10,986,554 claim 1 recites “An integrated circuit configured to control a process of a radio communication apparatus, wherein the process includes: performing communication in at least one of a macrocell, which is a first type cell, and a Closed Subscribers Group (CSG) cell, which is a second type cell, wherein both cells are included in a radio communication network, and wherein the radio communication apparatus has an inbound mobility control function to move from the first type cell to the second type cell;”).
and determines a neighboring cell to be a measurement target of reception quality measurement based on a first cell list and a second cell list, wherein the second cell list is different from the first cell list and includes one or more cell IDs of the second type cell; (US Patent 10,986,554 claim 1 recites “determining a neighboring cell to be a measurement target of reception quality measurement based on a first cell list and a second cell list, wherein the second cell list is different from the first cell list and includes one or more cell IDs of the second type cell”).
and a receiver, which, in operation, repeatedly receives system information from the target base station, which is the second type cell, within a gap period used by the radio communication apparatus to suspend reception and transmission of signals with the source base station (US Patent 10,986,554 claim 1 recites “and repeatedly receiving system information from a target base station, which is the second type cell, within a gap period used by the radio communication apparatus to suspend reception and transmission of signals with a source base station”).
Regarding claim 2 and claim 5 of the instant application (see US Patent 10,986,554 claim 2).
	Regarding claim 3 and claim 6 of the instant application (see US Patent 10,986,554 claim 3).
 

POU920150017US3 Page 23 of 26 

Claims 1-6 of the instant application 17/205,921 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US Patent No. 10,820,247 (i.e. corresponding to application 16/889,344).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation indicated below:

Regarding claim 1 and claim 4, The instant application claims: 
A radio communication system comprising: a target base station; a source base station; and a radio communication apparatus comprising; and A method performed by a radio communication system including a radio communication apparatus, a target base station and a source base station, (US Patent 10,820,247 Claim 1 recites “A radio communication apparatus, comprising: … and a receiver, which is coupled to the circuitry and which, in operation, repeatedly receives system information from a target base station, which is the second type cell, within a gap period used by the radio communication apparatus to suspend reception and transmission of signals with a source base station”; US Patent 10,820,247 Claim 4 recites “A radio communication method implemented in a radio communication apparatus, the method comprising:  … and repeatedly receiving system information from a target base station, which is the second type cell, within a gap period used by the radio communication apparatus to suspend reception and transmission of signals with a source base station”.  One of ordinary skill in the art would recognize and find obvious that the target base station, radio communication apparatus and source base station and corresponding functionalities disclosed in the claims are part of a radio communication system and the method for said system).
the method comprising: circuitry, which, in operation, performs communication in at least one of a macrocell, which is a first type cell, and a Closed Subscribers Group (CSG) cell, which is a second type cell, wherein both cells are included in a radio communication network, and wherein the radio communication apparatus has an inbound mobility control function to move from the first type cell to the second type cell, and determines a neighboring cell to be a measurement target of reception quality measurement based on a first cell list and a second cell list, wherein the second cell list is different from the first cell list and includes one or more cell IDs of the second type cell; (US Patent 10,820,247 Claim 1 recites “A radio communication apparatus, comprising: circuitry which, in operation, performs communication in at least one of a macrocell, which is a first type cell, and a Closed Subscribers Group (CSG) cell, which is a second type cell, wherein both cells are included in a radio communication network, and wherein the radio communication apparatus has an inbound mobility control function to move from the first type cell to the second type cell; and determines a neighboring cell to be a measurement target of reception quality measurement based on a first cell list and second cell information, wherein the second cell information is different from information of the first cell list and indicates a range of cell IDs of the second type cell”.  Therefore one of ordinary skill in the art would recognize and find obvious that the radio communication apparatus that includes the circuitry would include various types of known circuits including an integrated circuit and control circuitry in order to perform the various functionalities and one of ordinary skill in the art would recognize and find obvious that the various functionalities in an apparatus can be implemented in a method or vice versa).
and a receiver, which, in operation, repeatedly receives system information from the target base station, which is the second type cell, within a gap period used by the radio communication apparatus to suspend reception and transmission of signals with the source base station (US Patent 10,820,247 Claim 1 recites “and a receiver, which is coupled to the circuitry and which, in operation, repeatedly receives system information from a target base station, which is the second type cell, within a gap period used by the radio communication apparatus to suspend reception and transmission of signals with a source base station”.  Therefore one of ordinary skill in the art would recognize and find obvious that the receiver would have reception circuitry in order to perform the receiving functionality).
Regarding claim 2 of the instant application (see US Patent 10,820,247 claim 2).
	Regarding claim 3 of the instant application (see US Patent 10,820,247 claim 3).
Regarding claim 5 of the instant application (see US Patent 10,820,247 claim 5).POU920150017US3 Page 23 of 26
	Regarding claim 6 of the instant application (see US Patent 10,820,247 claim 6).


Claims 1-6 of the instant application 17/205,921 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US Patent 10,708,839 (i.e. corresponding to application 16/655,790).  Although the 

Regarding claim 1 and claim 4, The instant application claims: 
A radio communication system comprising: a target base station; a source base station; and a radio communication apparatus comprising; and A method performed by a radio communication system including a radio communication apparatus, a target base station and a source base station, the method comprising: (US Patent 10,708,839 Claim 1 recites “A radio communication apparatus, comprising: … and a radio receiver, which is coupled to the controller and which, in operation, repeatedly receives system information from a target base station, which is the second type cell, within a gap period used by the radio communication apparatus to suspend reception and transmission of signals with a source base station”; US Patent 10,708,839 Claim 4 recites “A radio communication method to be executed by a radio communication apparatus, the method comprising:  … and repeatedly receiving system information from a target base station, which is the second type cell, within a gap period used by the radio communication apparatus to suspend reception and transmission of signals with a source base station”.  One of ordinary skill in the art would recognize and find obvious that the target base station, radio communication apparatus and source base station and corresponding functionalities disclosed in the claims are part of a radio communication system and the method for said system).
(US Patent 10,708,839 Claim 1 recites “A radio communication apparatus, comprising: a communication interface which, in operation performs communication in a macrocell, which is a first type cell, and a Closed Subscribers Group (CSG) cell, which is a second type cell, wherein both cells are included in a radio communication network, and wherein the radio communication apparatus has an inbound mobility control function to move from the first type cell to the second type cell; a controller, which is coupled to the communication interface and which, in operation determines a neighboring cell to be a measurement target of reception quality measurement based on a first cell list and second cell information, wherein the second cell information is different from information of the first cell list and indicates a range of cell IDs of the second type cell”.  Therefore one of ordinary skill in the art would recognize and find obvious that the radio communication apparatus that includes the communication interface and controller would include various types of known circuits including an integrated circuit and control circuitry in order to perform the various functionalities and one of ordinary skill in the art would recognize and find obvious that the various functionalities in an apparatus can be implemented in a method or vice versa).
and a receiver, which, in operation, repeatedly receives system information from the target base station, which is the second type cell, within a gap period used by the radio communication apparatus to suspend reception and transmission of signals with the source base station (US Patent 10,708,839 Claim 1 recites “and a radio receiver, which is coupled to the controller and which, in operation, repeatedly receives system information from a target base station, which is the second type cell, within a gap period used by the radio communication apparatus to suspend reception and transmission of signals with a source base station”.  Therefore one of ordinary skill in the art would recognize and find obvious that the receiver would have reception circuitry in order to perform the receiving functionality).
Regarding claim 2 of the instant application (see US Patent 10,708,839 claim 2).
	Regarding claim 3 of the instant application (see US Patent 10,708,839 claim 3).
Regarding claim 5 of the instant application (see US Patent 10,708,839 claim 5).POU920150017US3 Page 23 of 26
	Regarding claim 6 of the instant application (see US Patent 10,708,839 claim 6).


Claims 1-6 of the instant application 17/205,921 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent 10,492,117 (i.e. corresponding to application 16/203,252).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation indicated below:

Regarding claim 1 and claim 4, The instant application claims: 
A radio communication system comprising: a target base station; a source base station; and a radio communication apparatus comprising; and A method performed by a radio communication system including a radio communication apparatus, a target base station and a source base station, the method comprising: (US Patent 10,492,117 claim 1 recites “A radio communication terminal, comprising: … a radio receiver, which is coupled to the controller and which, in operation, repeatedly receives system information from a target base station, which is the second type cell, within a gap period configured for the radio communication terminal to suspend reception and transmission of signals with a source base station”; US Patent 10,492,117 Claim 5 recites “A radio communication method to be executed by a radio communication terminal, the method comprising:”.  One of ordinary skill in the art would recognize and find obvious that the target base station, radio communication apparatus and source base station and corresponding functionalities disclosed in the claims are part of a radio communication system and the method for said system).
circuitry, which, in operation, performs communication in at least one of a macrocell, which is a first type cell, and a Closed Subscribers Group (CSG) cell, which is a second type cell, wherein both cells are included in a radio communication network, and wherein the radio communication apparatus has an inbound mobility control function to move from the first type cell to the second type cell, and determines a neighboring cell to be a measurement target of reception quality measurement based (US Patent 10,492,117 Claim 1 recites “A radio communication terminal, comprising: a communication interface which, in operation, performs communication in a macrocell, which is a first type cell, and a Closed Subscribers Group (CSG) cell, which is a second type cell, wherein both cells are included in a radio communication network, and wherein the radio communication terminal has an inbound mobility control function to move from the first type cell to the second type cell; a controller, which is coupled to the communication interface and which, in operation, determines a neighboring cell to be a measurement target of reception quality measurement based on a first cell list and a second cell list, wherein the second cell list is different from the first cell list and includes information about the second type cell”; US Patent 10,492,117 Claim 3 recites “wherein the second cell list includes information indicating a range of cell IDs of the second type cell”; US Patent 10,492,117 Claim 5 recites “A radio communication method to be executed by a radio communication terminal, the method comprising: performs communication in a macrocell, which is a first type cell, and a Closed Subscribers Group (CSG) cell, which is a second type cell, wherein both cells are included in a radio communication network, and wherein the radio communication terminal has an inbound mobility control function to move from the first type cell to the second type cell”; US Patent 10,492,117 Claim 7 recites “wherein the second cell list includes information indicating a range of cell IDs of the second type cell”.  Therefore one of ordinary skill in the art would recognize and find obvious that the radio communication apparatus that includes the communication interface and controller would include various types of known circuits including an integrated circuit and control circuitry in order to perform the various functionalities and one of ordinary skill in the art would recognize and find obvious that the various functionalities in an apparatus can be implemented in a method or vice versa).
and a receiver, which, in operation, repeatedly receives system information from the target base station, which is the second type cell, within a gap period used by the radio communication apparatus to suspend reception and transmission of signals with the source base station (US Patent 10,492,117 claim 1 recites “a radio receiver, which is coupled to the controller and which, in operation, repeatedly receives system information from a target base station, which is the second type cell, within a gap period configured for the radio communication terminal to suspend reception and transmission of signals with a source base station”.  Therefore one of ordinary skill in the art would recognize and find obvious that the receiver would have reception circuitry in order to perform the receiving functionality).
Regarding claim 2 of the instant application (see US Patent 10,492,117 claim 2).
	Regarding claim 3 of the instant application (see US Patent 10,492,117 claim 4).
Regarding claim 5 of the instant application (see US Patent 10,492,117 claim 6).POU920150017US3 Page 23 of 26
	Regarding claim 6 of the instant application (see US Patent 10,492,117 claim 8).




Claims 1-6 of the instant application 17/205,921are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8   
US Patent 10,172,065 (i.e. corresponding to application 15/849,553).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation indicated below:

Regarding claim 1 and claim 4, The instant application claims: 
A radio communication system comprising: a target base station; a source base station; and a radio communication apparatus comprising; and A method performed by a radio communication system including a radio communication apparatus, a target base station and a source base station, the method comprising: (US Patent 10,172,065 Claim 1 recites “A radio communication terminal, comprising: … and a radio receiver, which is coupled to the controller and which, in operation, repeatedly receives system information from a target base station, which is the second type cell, within a gap period configured for the radio communication terminal to suspend reception and transmission of signals with a source base station”; US Patent 10,172,065 Claim 5 recites “A radio communication method to be executed by a radio communication terminal, the method comprising:…”.  One of ordinary skill in the art would recognize and find obvious that the target base station, radio communication apparatus and source base station and corresponding functionalities disclosed in the claims are part of a radio communication system and the method for said system).
(US Patent 10,172,065 Claim 1 recites “A radio communication terminal, comprising: a communication interface which, in operation, receives a first cell list and a second cell list different from the first cell list from a radio communication network including a macrocell, which is a first type cell, and a Closed Subscribers Group (CSG) cell, which is a second type cell, wherein the radio communication terminal has an inbound mobility control function to move from the first type cell to the second type cell and the second cell list includes information about the second type cell; a controller, which is coupled to the communication interface and which, in operation, determines a neighboring cell to be a measurement target of reception quality measurement based on the first cell list and the second cell list received via the communication interface; US Patent 10,172,065 Claim 5 recites “A radio communication method to be executed by a radio communication terminal, the method comprising:…”; US Patent 10,172,065 Claim 3 recites “wherein the second cell list includes information indicating a range of cell IDs of the second type cell”. Therefore one of ordinary skill in the art would recognize and find obvious that the radio communication apparatus that includes the communication interface and controller would include various types of known circuits including an integrated circuit and control circuitry in order to perform the various functionalities and one of ordinary skill in the art would recognize and find obvious that the various functionalities in an apparatus can be implemented in a method or vice versa).
and a receiver, which, in operation, repeatedly receives system information from the target base station, which is the second type cell, within a gap period used by the radio communication apparatus to suspend reception and transmission of signals with the source base station (US Patent 10,172,065 Claim 1 recites “and a radio receiver, which is coupled to the controller and which, in operation, repeatedly receives system information from a target base station, which is the second type cell, within a gap period configured for the radio communication terminal to suspend reception and transmission of signals with a source base station”. Therefore one of ordinary skill in the art would recognize and find obvious that the receiver would have reception circuitry in order to perform the receiving functionality).
Regarding claim 2 of the instant application (see US Patent 10,172,065 claim 2).
	Regarding claim 3 of the instant application (see US Patent 10,172,065 claim 4).
Regarding claim 5 of the instant application (see US Patent 10,172,065 claim 6).POU920150017US3 Page 23 of 26
	Regarding claim 6 of the instant application (see US Patent 10,172,065 claim 8).


Claims 1-6 of the instant application 17/205,921 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 9,900,821 (i.e. corresponding to application 15/632,209) in view of claims 1 of US Patent No. 10,172,065.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation indicated below:  

Regarding claim 1 and claim 4, The instant application claims: 
A radio communication system comprising: a target base station; a source base station; and a radio communication apparatus comprising; and A method performed by a radio communication system including a radio communication apparatus, a target base station and a source base station, the method comprising: circuitry, which, in operation, performs communication in at least one of a macrocell, which is a first type cell, and a Closed Subscribers Group (CSG) cell, which is a second type cell, wherein both cells are included in a radio communication network, and wherein the radio communication apparatus has an inbound mobility control function to move from the first type cell to the second type cell, and determines a neighboring cell to be a measurement target of reception quality measurement based on a first cell list and a second cell list, wherein the second cell list is different from the first cell list and includes one or more cell IDs of the second type cell; (US Patent 9,900,821 Claim 1 recites “A radio communication terminal, comprising: a communication interface which, in operation, receives a first cell list and a second cell list different from the first cell list from a radio communication network including a macrocell, which is a first type cell, and a Closed Subscribers Group (CSG) cell, which is a second type cell, wherein the radio communication terminal has an inbound mobility control function to move from the first type cell to the second type cell and the second cell list includes information about the second type cell; a controller, coupled to the communication interface, which, in operation, determines a neighboring cell to be a measurement target of reception quality measurement based on the first cell list and the second cell list received via the communication interface”; US Patent 9,900,821 Claim 5 recites “A radio communication method to be executed by a radio communication terminal, the method comprising:…”; US Patent 9,900,821 Claim 3 recites “wherein the second cell list includes information indicating a range of cell IDs of the second type cell”.  Therefore one of ordinary skill in the art would recognize and find obvious that the radio communication apparatus that includes the communication interface and controller would include various types of known circuits including an integrated circuit and control circuitry in order to perform the various functionalities and one of ordinary skill in the art would recognize and find obvious that the various functionalities in an apparatus can be implemented in a method or vice versa).
and a receiver, which, in operation, repeatedly receives system information from the target base station, which is the second type cell, within a gap period used by the radio communication apparatus (US Patent 9,900,821 Claim 1 recites “and a radio receiver, coupled to the controller, which, in operation, repeatedly receives system information from a target base station, which is the second type cell, at an interval shorter than a period configured for the radio communication terminal to receive signals from the target base station”.  Therefore one of ordinary skill in the art would recognize and find obvious that the receiver would have reception circuitry in order to perform the receiving functionality).
US Patent No. 9,900,821 discloses a radio communication terminal repeatedly receiving system information within a period configured to receive signals from a target base station but fails to explicitly disclose that the radio communication terminal suspends communication with the source base station and therefore fails to disclose “repeatedly receives system information from a target base station, which is the second type cell, within a gap period used by the radio communication apparatus to suspend reception and transmission of signals with a source base station”.
In a related field of endeavor, US Patent 10,172,065 discloses:
repeatedly receives system information from a target base station, which is the second type cell, within a gap period used by the radio communication apparatus to suspend reception and transmission of signals with a source base station (US Patent 10,172,065 Claim 1 recites “and a radio receiver, which is coupled to the controller and which, in operation, repeatedly receives system information from a target base station, which is the second type cell, within a gap period configured for the radio communication terminal to suspend reception and transmission of signals with a source base station).
Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the invention of US Patent 9,900,821 to incorporate the teachings of US Patent 10,172,065 for the purpose of making the system more dynamic, versatile and adaptable by providing various different design structures, functionalities and methodologies receiving system information from the 
Regarding claim 2 of the instant application (see US Patent 9,900,821 claim 2).
	Regarding claim 3 of the instant application (see US Patent 9,900,821 claim 4).
Regarding claim 5 of the instant application (see US Patent 9,900,821 claim 6).POU920150017US3 Page 23 of 26
	Regarding claim 6 of the instant application (see US Patent 9,900,821 claim 8).


Claims 1-6 of the instant application 17/205,921 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 9,736,749 (i.e. corresponding to application 15/224,405) in view of claims 1 of US Patent No. 10,172,065.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation indicated below:  

Regarding claim 1 and claim 4, The instant application claims: 
A radio communication system comprising: a target base station; a source base station; and a radio communication apparatus comprising; and A method performed by a radio communication system including a radio communication apparatus, a target base station and a source base station, the method comprising: circuitry, which, in operation, performs communication in at least one of a macrocell, which is a first type cell, and a Closed Subscribers Group (CSG) cell, which is a second type cell, wherein both cells are included in a radio communication network, and wherein the radio communication apparatus has an inbound mobility control function to move from the first type cell to the second type cell, and determines a neighboring cell to be a measurement target of reception quality measurement based on a first cell list and a second cell list, wherein the second cell list is different from the first cell list and includes one or more cell IDs of the second type cell; (US Patent 9,736,749 claim 1 recites “A radio communication system including a macrocell that is a first type cell and a Closed Subscribers Group (CSG) cell that is a second type cell, the radio communication system comprising: a first radio communication terminal having an inbound mobility control function to move to the second type cell and including: a first communication interface which, in operation, receives a first cell list that is used by both the first radio communication terminal and a second radio communication terminal, which does not have the inbound mobility control function and is not capable of distinguishing between the first type cell and the second type cell based on cell IDs, and a second cell list that includes information regarding the second type and that is used by the first radio communication terminal but is ignored by the second radio communication terminal; and a first controller which, in operation, determines a neighboring cell to be a measurement target of reception quality measurement based on the first cell list and the second cell list received via the first communication interface”;  US Patent 9,736,749 claim 5 recites “A communication method implemented in a radio communication system including…”; US Patent 9,736,749 claim 3 recites “wherein the second cell list includes information indicating a range of cell IDs of the second type cell”.  Therefore one of ordinary skill in the art would recognize and find obvious that the radio communication apparatus that includes the communication interface and controller would include various types of known circuits including an integrated circuit and control circuitry in order to perform the various functionalities and one of ordinary skill in the art would recognize and find obvious that the various functionalities in an apparatus can be implemented in a method or vice versa).
and a receiver, which, in operation, repeatedly receives system information from the target base station, which is the second type cell, within a gap period used by the radio communication apparatus (US Patent 9,736,749 claim 1 recites “wherein the first communication interface repeatedly receives system information from a target base station of the second type cell at an interval shorter than a period in which the first radio communication terminal is permitted to receive signals from the target base station”.  Therefore one of ordinary skill in the art would recognize and find obvious that the communication interface would have reception circuitry in order to perform the receiving functionality).
US Patent 9,736,749 discloses a radio communication terminal repeatedly receiving system information within a period configured to receive signals from a target base station but fails to explicitly disclose that the radio communication terminal suspends communication with the source base station and therefore fails to disclose “repeatedly receives system information from a target base station, which is the second type cell, within a gap period used by the radio communication apparatus to suspend reception and transmission of signals with a source base station”.
In a related field of endeavor, US Patent 10,172,065 discloses:
repeatedly receives system information from a target base station, which is the second type cell, within a gap period used by the radio communication apparatus to suspend reception and transmission of signals with a source base station (US Patent 10,172,065 Claim 1 recites “and a radio receiver, which is coupled to the controller and which, in operation, repeatedly receives system information from a target base station, which is the second type cell, within a gap period configured for the radio communication terminal to suspend reception and transmission of signals with a source base station).
Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the invention of US Patent 9,736,749 to 
Regarding claim 2 of the instant application (see US Patent 9,736,749 claim 2).
	Regarding claim 3 of the instant application (see US Patent 9,736,749 claim 4).
Regarding claim 5 of the instant application (see US Patent 9,736,749 claim 6).POU920150017US3 Page 23 of 26
	Regarding claim 6 of the instant application (see US Patent 9,736,749 claim 8).


Claims 1-6 of the instant application 17/205,921 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent No. 9,439,123 (i.e. corresponding to application 14/092,597) in view of claims 1 of US Patent No. 10,172,065.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation indicated below: 

Regarding claim 1 and claim 4, The instant application claims: 
A radio communication system comprising: a target base station; a source base station; and a radio communication apparatus comprising; and A method performed by a radio communication system including a radio communication apparatus, a target base station and a source base station, the method comprising: circuitry, which, in operation, performs communication in at least one of a macrocell, which is a first type cell, and a Closed Subscribers Group (CSG) cell, which is a second type cell, wherein both cells are included in a radio communication network, and wherein the radio communication apparatus has an inbound mobility control function to move from the first type cell to the second type cell, and determines a neighboring cell to be a measurement target of reception quality measurement based on a first cell list and a second cell list, wherein the second cell list is different from the first cell list and includes one or more cell IDs of the second type cell; (US Patent 9,439,123 claim 1 recites “A first radio communication terminal, for use in a radio communication network including a macrocell that is a first type cell and a Closed Subscribers Group (CSG) cell that is a second type cell, wherein the first radio communication terminal has an inbound mobility control function to move to the second type cell, the first radio communication terminal comprising: a communication interface which, in operation, receives a first cell list that is used by both a second radio communication terminal, which does not have the inbound mobility control function to move to the second type cell, and the first radio communication terminal, and a second cell list that includes information about the second type cell and that is used by the first radio communication terminal but is ignored by the second radio communication terminal; a controller, which is coupled to the communication interface and which, in operation, judges a neighboring cell to be a measurement target of reception quality measurement on the basis of the first cell list and the second cell list received via the communication interface;”; US Patent 9,439,123 claim 5 recites “A communication method implemented by a first radio communication terminal in a radio communication network, the network including…”;  US Patent 9,439,123 claim 3 recites “wherein the second cell list includes information indicating a range of cell IDs of the second type cell”.  Therefore one of ordinary skill in the art would recognize and find obvious that the radio communication apparatus that includes the communication interface and controller would include various types of known circuits including an integrated circuit and control circuitry in order to perform the various functionalities and one of ordinary skill in the art would recognize and find obvious that the various functionalities in an apparatus can be implemented in a method or vice versa).
(US Patent 9,439,123 claim 1 recites “and a receiver which, in operation, repeatedly receives a signal containing a handover command from a target base station in the second type cell at an interval shorter than a period defined for the first radio communication terminal to monitor signals from the target base station in the second type cell”.  Therefore one of ordinary skill in the art would recognize and find obvious that the receiver would have reception circuitry in order to perform the receiving functionality).
US Patent No. 9,439,123 discloses a radio communication terminal repeatedly receiving system information within a period configured to receive signals from a target base station but fails to explicitly disclose that the radio communication terminal suspends communication with the source base station and therefore fails to disclose “repeatedly receives system information from a target base station, which is the second type cell, within a gap period used by the radio communication apparatus to suspend reception and transmission of signals with a source base station”.
In a related field of endeavor, US Patent 10,172,065 discloses:
repeatedly receives system information from a target base station, which is the second type cell, within a gap period used by the radio communication apparatus to suspend reception and transmission of signals with a source base station (US Patent 10,172,065 Claim 1 recites “and a radio receiver, which is coupled to the controller and which, in operation, repeatedly receives system information from a target base station, which is the second type cell, within a gap period configured for the radio communication terminal to suspend reception and transmission of signals with a source base station).
Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the invention of US Patent 9,439,123 to incorporate the teachings of US Patent 10,172,065 for the purpose of making the system more dynamic, versatile and adaptable by providing various different design structures, functionalities and methodologies receiving system information from the target base station, thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element (i.e. the process of repeatedly receiving system information from a target base station as taught by US Patent 9,439,123) with another known element (i.e. the process of repeatedly receiving system information from a target base station wherein the radio terminal suspends communication with the source base station as taught by US Patent 10,172,065) to obtain the predictable result of the process of repeatedly receiving system information from a target base station (i.e. as taught by US Patent 9,439,123 and US Patent 10,172,065) and is dependent upon the specific design needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
 (see US Patent 9,439,123 claim 2).
	Regarding claim 3 of the instant application (see US Patent 9,439,123 claim 4).
Regarding claim 5 of the instant application (see US Patent 9,439,123 claim 6).POU920150017US3 Page 23 of 26
	Regarding claim 6 of the instant application (see US Patent 9,439,123 claim 8).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

JEONG et al. (US Patent Publication 2008/0227447) discloses a system wherein the serving cell sends a neighbor cell list including offset for home cell/private network wherein the receiving UE extracts one or more neighbor cells with offsets and determines whether the extracted neighbor cell exists in the accessible list and if not deleting the extracted neighbor cells from the list and it does not measure neighbor cells that satisfy a condition such as having offsets and are not included in the accessible list by excluding the neighbor cells from measurement,  therefore multiple UEs will receive the broadcasted neighbor list and those UEs that have the home cell in their accessible list will not delete the extracted home cell and perform measurements on the home cell however, those UEs that do not have the home cell in their accessible list will delete, exclude and ignore the home cell and not perform measurements for the deleted home cell 

Gholmieh et al. (US Patent Publication 2009/0086672) discloses a system establishing a set of distinct IDs for particular types of network access points  and a terminal can camp on ore request service from access points associated with the equivalent IDs and legacy terminals not configured to employ an ID to distinguish types of access points can effectively interact with only particular access points based on the equivalent reserved PLMN ID provided by the network and discloses identifying whether a cell ID transmitted by BS is a restricted access RA (i.e. CSG) ID or a general access GA (i.e. public/macro) ID .

Farnsworth et al. (US Patent Publication 2005/0153700) discloses a system wherein the UTRAN arranges to repeat more than once the notification of the intent to change system information.





Hayata (US Patent Publication 2005/0260991) discloses a system wherein a gap duration including a plurality of time slots for measuring the second base station is allocated and the base station sends data in consecutive time slots within the gap duration and also discloses that the second base station constantly transmits common pilot signals on all frequencies.

Agin et al. (US Patent Publication 2005/0286468) discloses a system for configuration of a compressed mode in a mobile radio communication system wherein the configuration parameters includes a transmission gap length and a transmission gap pattern which are defined in a first transmission time structure specific to the system and also discloses the base station identity code BSIC which enables the mobile terminals to distinguish different cells is broadcasted at a beacon frequency of each cell on a logical channel called synchronization channel SCH  transmitted in time slot 0 of frames 1, 11, 21, 31 and 41 or a frequency correction channel FCCH in time slot 0 of frames 0, 10, 20, 30 and 40.

Jeong (US Patent Publication 2004/0023634) discloses a system wherein each cell must be measured or evaluated at least once during its own search period.





Wang et al. (US Patent Publication 2008/0189970) discloses a system for taking measurements by a user equipment during a measurement gap wherein the UE receives measurement gap information from the network including when the measurement gap is scheduled and the UE takes the measurements during the scheduled measurement gap and when the UE is not finished taking measurements before the end of the gap, the UE requests for an extended measurement gap from the base station.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645